DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: 
Page 12, line 19 recites “the blunt proximal shaft end 16”. The Examiner suggests amending this to recite “the  first shaft end 16” to improve the language consistency throughout the specification.
Page 19, lines 1-3 recites “first internal thread 80a” and “second internal thread 80b”. However, the drawings lack reference numerals 80a and 80b. Nonetheless, page 18, lines 16-18 recites “the grooves 84a, 84b functions as an internal thread”. Therefore, the Examiner suggests amending page 19, line 1-3 to recite “first internal threads  84a” and “second internal thread  84b”.
Page 19, line 21 recites “the open bottom end 30”. The Examiner suggests amending this to recite “the base  30” to improve the language consistency throughout the specification.
Page 22, line 3 recites “the bottom end 30”. The Examiner suggests amending this to recite “the base  30” to improve the language consistency throughout the specification.
Appropriate correction is required.
Claim Objections
Claims 2-8, 12, 16, and 19 are objected to because of the following informalities:  
Claim 2, line 2 recites “more proximal said base along said cannula coupling pathway”. The Examiner suggests amending this to recite “more proximal to said base along said helical cannula coupling pathway” to improve the grammar of the limitation and language consistency within the claims.
Claim 3, lines 2-3 recites “following said cannula coupling pathway”. The Examiner suggests amending this to recite “following said helical cannula coupling pathway” to improve the language consistency within the claims.
Claim 4, line 1 recites “said coupling alignment guide”. The Examiner suggests amending this to recite “said helical coupling alignment guide” to improve the language consistency within the claims. 
Claim 4, line 2 recites “more proximal said base along said cannula coupling pathway”. The Examiner suggests amending this to recite “more proximal to said base along said helical cannula coupling pathway” to improve the grammar of the limitation and language consistency within the claims.
Claim 5, line 1 recites “said coupling alignment guide”. The Examiner suggests amending this to recite “said helical coupling alignment guide” to improve the language consistency within the claims. 
Claim 6, line 1 recites “said coupling alignment guide”. The Examiner suggests amending this to recite “said helical coupling alignment guide” to improve the language consistency within the claims. 
Claim 7, line 1 recites “said cannula coupling pathway”. The Examiner suggests amending this to recite “said helical cannula coupling pathway” to improve the language consistency within the claims. 
Claim 7, line 3 recites “said cannula coupling pathway”. The Examiner suggests amending this to recite “said helical cannula coupling pathway” to improve the claim language consistency within the claim.
Claim 7, line 6 recites “said second coupling of said set on said cannula coupling pathway”. The Examiner suggests amending this to recite “said second coupling nubbin of said set on said helical cannula coupling pathway” to improve the language consistency within the claims.
Claim 7, line 7 recites “said cannula coupling pathway”. The Examiner suggests amending this to recite “said helical cannula coupling pathway” to improve the claim language consistency within the claims.
Claim 7, lines 8-9 recite “said cannula coupling pathway”. The Examiner suggests amending this to recite “said helical cannula coupling pathway” to improve the claim language consistency within the claims.
Claim 8, line 2 recites “said cannula coupling pathway”. The Examiner suggests amending this to recite “said helical cannula coupling pathway” to improve the claim language consistency within the claims.
Claim 12, line 1 recites “said cannula coupling pathway”. The Examiner suggests amending this to recite “said helical cannula coupling pathway” to improve the claim language consistency within the claim.
Claim 16, lines 2-3 recite “more proximal said base along said first cannula coupling pathway”. The Examiner suggests amending this to recite “more proximal to said base along said first helical cannula coupling pathway” to improve the grammar of the limitation and language consistency within the claims.
Claim 16, lines 4-5 recite “more proximal said base along said second cannula coupling pathway”. The Examiner suggests amending this to recite “more proximal to said base along said second helical cannula coupling pathway” to improve the grammar of the limitation and language consistency within the claims.
Claim 19, line 4 recites “a cannula hub”. The Examiner suggests amending this to recite “[[a]] the cannula hub” as “cannula hub” has been previously recited in line 1.
Claim 19, lines 4-5 recite “a transfer vessel”. The Examiner suggests amending this to recite “[[a]] the transfer vessel” as “transfer vessel” has been previously recited in line 1.
Claim 19, line 6 recites “said coupling alignment guide”. The Examiner suggests amending this to recite “said helical coupling alignment guide” to improve the claim language consistency within the claims.
Claim 19, line 8 recites “said cannula coupling pathway”. The Examiner suggests amending this to recite “said helical cannula coupling pathway” to improve the claim language consistency within the claims.
Claim 19, line 10 recites “said cannula coupling pathway”. The Examiner suggests amending this to recite “said helical cannula coupling pathway” to improve the claim language consistency within the claims.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 13-18 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 recites the limitation "a transfer vessel" in line 20. It is unclear if this transfer vessel is the same transfer vessel as recited in line 10. For the purpose of examination, this limitation will be interpreted as “[[a]] the transfer vessel” as it is believed that the claim is referring to one transfer vessel.
Claims 14-18 are rejected under 35 U.S.C. 112(b) as they each depend upon a rejected claim under 35 U.S.C. 112(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-4, 6-16 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong (US 2014/0339811).
With regards to claim 1, Wong discloses (Figs. 1-3 and 5) a cannula hub (see [0030] “The body 12 of the connector 10 may extend from a needle holder” wherein the cannula hub is the unitary structure of the needle holder and the connector 10) comprising: 
a shaft mount segment (wherein the needle holder is the shaft mount segment) adapted to mount a shaft thereon (see [0030] “needle holder”); and 
a cannula coupling segment (10) having a tubular configuration (see Fig. 2a which shows a tubular configuration) with a base (16), 
an upper hub end (18) and an outer surface (28); and 
a set of coupling nubbins (right 40a, left 40b in Fig. 2B; see [0031] and [0036-0037]), radially extending from said outer surface (see Figs. 2a-2c), wherein said set includes a first coupling nubbin (right 40a in Fig. 2B) and a second coupling nubbin (left 40b in Fig. 2B) aligned with, but spaced apart from one another along a helical cannula coupling pathway (32; see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32”) on said outer surface (see Figs. 2a-2c which show the first coupling nubbin and second coupling nubbin aligned with but spaced apart from one another along the helical coupling pathway), wherein said first and second coupling nubbins of said set are adapted to be received within (see Fig. 5) a cooperative first helical groove (90; see [0033]) with a first groove depth (see depth at 90 in Fig. 3) on a transfer vessel (14).
However, Wong does not explicitly recite that said first coupling nubbin of said set has a protrusion projection distance that is greater than the first groove depth and said second coupling nubbin of said set has a protrusion projection distance that is greater than said protrusion projection distance of said first coupling nubbin 
Nonetheless, Wong teaches that the first coupling nubbin (right 40a in Fig. 2B) and the second coupling nubbin (left 40b in Fig. 2B) may be any shape and/or size (see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section….to increase friction when the connector is threaded into a mating connector 14”).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first coupling nubbin and the second coupling nubbin of the cannula hub of Wong such that said first coupling nubbin of said set has a protrusion projection distance that is greater than the first groove depth and said second coupling nubbin of said set has a protrusion projection distance that is greater than said protrusion projection distance of said first coupling nubbin. One of ordinary skill in the art would have been motivated to make this modification, as Wong teaches that the nubbins/deformable protrusions may be any size and/or shape in order to increase friction when the cannula hub/connector is threaded into the transfer vessel/mating connector (see [0047] of Wong).
With regards to claim 2, Wong teaches the claimed invention of claim 1, and Wong further teaches (Figs. 1-3 and 5) that said first coupling nubbin (right 40a in Fig. 2B) of said set (right 40a, left 40b in Fig. 2B; see [0031] and [0036-0037]) is positioned more proximal said base (16) along said cannula coupling pathway (32; see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32”) than said second coupling nubbin (left 40b in Fig. 2B) of said set (see Fig. 2a which shows the first coupling nubbin right 40a in Fig. 2B being positioned more proximal to said base 16 along the cannula coupling pathway 32 than said second coupling nubbin left 40b in Fig. 2B).
With regards to claim 3, Wong teaches the claimed invention of claim 1, and Wong further teaches (Figs. 1-3 and 5) that the cannula hub further comprises a helical coupling alignment guide (26) radially extending from said outer surface (28) and following said cannula coupling pathway (32; see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32”) around said outer surface (see Figs. 2a-2c).
With regards to claim 4, Wong teaches the claimed invention of claim 3, and Wong further teaches (Figs. 1-3 and 5) said coupling alignment guide (26) has a start point (see near 28 in Fig. 2B) positioned more proximal said base (16) along said cannula coupling pathway than said first and second coupling nubbins (right 40a, left 40b respectively) of said set (right 40a, left 40b in Fig. 2B; see [0036-0037]) (see Fig. 2B which shows the start point, near 28, to be more proximal to said base than the first and second coupling nubbins).
With regards to claim 6, Wong teaches the claimed invention of claim 3, and Wong further teaches (Figs. 1-3 and 5) that said coupling alignment guide (26) has a protrusion projection distance less than said protrusion projection distance of said first coupling nubbin (right 40a in Fig. 2b) of said set (40a, 40b; see [0036-0037]) (see [0036] “The deformable protrusion 40a, 40b may also have a radial height from the external surface 28 of the sidewall 20 that is greater than the radial height of the crest portion 38 of the external thread 26”).
With regards to claim 7, Wong teaches the claimed invention of claim 1, however, does not explicitly show that said set of coupling nubbins further includes a third coupling nubbin and a fourth coupling nubbin aligned with said first and second coupling nubbins of said set along said cannula coupling pathway, and wherein said third coupling nubbin of said set is positioned between said first and second coupling nubbins of said set and said fourth coupling nubbin of said set is positioned after said second coupling of said set on said cannula coupling pathway such that each successive coupling nubbin of said set on said cannula coupling pathway is separated from its immediately preceding coupling nubbin of said set on said cannula coupling pathway by a separation distance.
Nonetheless, Wong further teaches (Figs. 1-3 and 5) said set of coupling nubbins (right 40a, left 40b in Fig. 2B; see [0036-0037]) further includes a third coupling nubbin and a fourth coupling nubbin (see [0047] “The deformable protrusions 40a, 40b may be present in any number…and be oriented in any direction within the helical groove 32”. Therefore a third coupling nubbin and a fourth coupling nubbin may be included within the set of coupling nubbins) aligned with said first and second coupling nubbins (as the nubbins are all within the helical groove 32 then the first, second, third, and fourth nubbin would be aligned) of said set along said cannula coupling pathway (32), and wherein said third coupling nubbin of said set is positioned between said first and second coupling nubbins of said set (the third nubbin is located within the same helical groove and can be located anywhere within said helical groove therefore there it is possible and conceivable that the third coupling nubbin of said set is positioned between the first and second coupling nubbins) and said fourth coupling nubbin of said set is positioned after said second coupling of said set on said cannula coupling pathway (the fourth nubbin is located within the same helical groove and can be located anywhere within said helical groove therefore there it is possible and conceivable that the fourth coupling nubbin of said set is positioned after the second coupling nubbin) such that each successive coupling nubbin of said set on said cannula coupling pathway is separated from its immediately preceding coupling nubbin of said set on said cannula coupling pathway by a separation distance (as the first, second, third, and fourth coupling nubbins are all aligned within the same helical groove they could each be separated by a separation distance).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cannula hub of Wong with a further teaching of Wong such that said set of coupling nubbins further includes a third coupling nubbin and a fourth coupling nubbin aligned with said first and second coupling nubbins of said set along said cannula coupling pathway, and wherein said third coupling nubbin of said set is positioned between said first and second coupling nubbins of said set and said fourth coupling nubbin of said set is positioned after said second coupling of said set on said cannula coupling pathway such that each successive coupling nubbin of said set on said cannula coupling pathway is separated from its immediately preceding coupling nubbin of said set on said cannula coupling pathway by a separation distance. One of ordinary skill in the art would have been motivated to make this modification, as Wong teaches that the nubbins/deformable protrusions may be any size, size, and be oriented in any direction within the helical cannula pathway/helical groove in order to increase friction when the cannula hub/connector is threaded into the transfer vessel/mating connector (see [0047] of Wong).
With regards to claim 8, Wong teaches the claimed invention of claim 7, however, Wong does not explicitly show the separation distance has an arc length of about 90° on said cannula coupling pathway.
Nonetheless, Wong teaches that the nubbins/deformable protrusions (40a, 40b) may be present in any number, take any shape, size, and cross-section, and be oriented in any direction within the cannula coupling pathway/helical groove. Each of the coupling nubbins/deformable protrusions are located along the helical groove. Therefore, as any number of nubbins/deformable protrusions may be present along the cannula coupling pathway/helical groove, it is possible a configuration could be constructed in which the separation distance has an arc length of about 90° on said cannula coupling pathway/helical groove.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the separation distance of each successive coupling nubbin of said set on said cannula coupling pathway such that each separation distance has an arc length of about 90° on said cannula coupling pathway. One of ordinary skill in the art would have been motivated to make this modification, as Wong teaches that the nubbins/deformable protrusions may be any size, size, and be oriented in any direction within the helical cannula pathway/helical groove in order to increase friction when the cannula hub/connector is threaded into the transfer vessel/mating connector (see [0047] of Wong).
With regards to claim 9, Wong teaches the claimed invention of claim 7, however, Wong does not explicitly show that said third coupling nubbin of said set has a projection protrusion distance equal to said projection protrusion distance of said set.
Nonetheless, Wong further teaches (Figs. 1-3 and 5) that said third coupling nubbin (see rejection of claim 7 above) of said set (right 40a, left 40b, and the modified in third and fourth coupling nubbins as described within the rejection of claim 7 above; see [0036-0037]) has a projection protrusion distance equal to said projection protrusion distance (see Fig. 2B) of said first coupling nubbin (see right 40a in Fig. 2B) of said set (see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section”. Therefore, the third coupling nubbin could have a projection protrusion distance equal to the projection protrusion distance of said first coupling nubbin).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the third coupling nubbin of the set of the cannula hub of Wong such that said third coupling nubbin of said set has a projection protrusion distance equal to said projection protrusion distance of said set. One of ordinary skill in the art would have been motivated to make this modification, as Wong teaches that the nubbins/deformable protrusions may be any size, size, and be oriented in any direction within the helical cannula pathway/helical groove in order to increase friction when the cannula hub/connector is threaded into the transfer vessel/mating connector (see [0047] of Wong).
With regards to claim 10, Wong teaches the claimed invention of claim 7, however Wong does not explicitly show that said fourth coupling nubbin of said set has a projection protrusion distance equal to said projection protrusion distance of said second coupling nubbin of said set.
Nonetheless Wong further teaches (Figs. 1-3 and 5) that said fourth coupling nubbin (see rejection of claim 7 above) of said set (right 40a, left 40b, and the modified in third and fourth coupling nubbin as described within rejection of claim 7 above; see [0036-0037]) has a projection protrusion distance equal to said projection protrusion distance (see Fig. 2B which) of said second coupling nubbin (see right 40b in Fig. 2b) of said set (see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section”. Therefore, the fourth coupling nubbin could have a projection protrusion distance equal to the projection protrusion distance of said second coupling nubbin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the fourth coupling nubbin of the set of the cannula hub of Wong such that the said fourth coupling nubbin of said set has a projection protrusion distance equal to said projection protrusion distance of said second coupling nubbin of said set. One of ordinary skill in the art would have been motivated to make this modification, as Wong teaches that the nubbins/deformable protrusions may be any size, size, and be oriented in any direction within the helical cannula pathway/helical groove in order to increase friction when the cannula hub/connector is threaded into the transfer vessel/mating connector (see [0047] of Wong).
With regards to claim 11, Wong teaches the claimed invention of claim 7, however Wong does not explicitly show that said third coupling nubbin of said set has a projection protrusion distance equal to said projection protrusion distance of said first coupling nubbin of said set and said fourth coupling nubbin of said set has a projection protrusion distance equal to said projection protrusion distance of said second coupling nubbin of said set.
Nonetheless, Wong further teaches (Figs. 1-3 and 5) that said third coupling nubbin (see rejection of claim 7 above) of said set (right 40a, left 40b, and the modified in third and fourth coupling nubbins as described within the rejection of claim 7 above; see [0036-0037]) has a projection protrusion distance equal to said projection protrusion distance of said first coupling nubbin (see right 40a in Fig. 2b) of said set (see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section”. Therefore, the third coupling nubbin could have a projection protrusion distance equal to the projection protrusion distance of said first coupling nubbin) and said fourth coupling nubbin (see rejection of claim 7 above) of said set has a projection protrusion distance equal to said projection protrusion distance of said second coupling nubbin (see left 40b in Fig. 2B) of said set (see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section”. Therefore, the fourth coupling nubbin could have a projection protrusion distance equal to the projection protrusion distance of said second coupling nubbin).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the third and fourth coupling nubbins of the set of the cannula hub of Wong with a further teaching of Wong such that said third coupling nubbin of said set has a projection protrusion distance equal to said projection protrusion distance of said first coupling nubbin of said set and said fourth coupling nubbin of said set has a projection protrusion distance equal to said projection protrusion distance of said second coupling nubbin of said set. One of ordinary skill in the art would have been motivated to make this modification, as Wong teaches that the nubbins/deformable protrusions may be any size, size, and be oriented in any direction within the helical cannula pathway/helical groove in order to increase friction when the cannula hub/connector is threaded into the transfer vessel/mating connector (see [0047] of Wong).
With regards to claim 12, Wong teaches the claimed invention of claim 1, and Wong further teaches (Figs. 1-3 and 5) said cannula coupling pathway (32; see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32”) on said outer surface (28) is a first cannula coupling pathway and said set of coupling nubbins (right 40a, left 40b in Fig. 2B; see [0031] and [0036-0037]) is a first set of coupling nubbins, 
said cannula hub further comprising a second set of coupling nubbins (left 40a, right 40b in Fig. 2B; see [0031] and [0036-0037]) including a first coupling nubbin (left 40a in Fig. 2B) and a second coupling nubbin (right 40b in Fig. 2B), wherein said first and second coupling nubbins of said second set are aligned with, but are spaced apart from one another along a second helical cannula coupling pathway (see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32” and Fig. 2b wherein the second helical coupling pathway starts on the opposite side shown) on said outer surface (see Figs. 2a-2c which show the first and second coupling nubbins of the second set to be aligned but spaced apart), wherein said first and second coupling nubbins of said second set are adapted to be received (see Fig. 5) within a cooperative second helical groove (see [0033] “the mating connector includes helical threads 84…the body 72 includes two internal threads 84…The internal threads 84 each comprise…define a helical groove 90” wherein the second internal thread defines the second helical groove 90) with a second groove depth (see at 90 in Fig. 3) on the transfer vessel (14).
However, Wong does not explicitly show said first coupling nubbin of said second set has a protrusion projection distance that is greater than the second groove depth and said second coupling nubbin of said second set has a protrusion projection distance that is greater than said protrusion projection distance of said first coupling nubbin of said second set.
Nonetheless, Wong further teaches (Figs. 1-3 and 5) said first coupling nubbin (left 40a in Fig. 2B) of said second set (left 40a, right 40b in Fig. 2B) has a protrusion projection distance that is greater than the second groove depth (see at 90 in Fig. 3; see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section….to increase friction when the connector is threaded into a mating connector 14” therefore the protrusion projection distance of the first coupling nubbin of the second set could be made such that the protrusion projection distance is greater than the second groove depth) and said second coupling nubbin (right 40b in Fig. 2B) of said second set has a protrusion projection distance that is greater than said protrusion projection distance of said first coupling nubbin of said second set (see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section….to increase friction when the connector is threaded into a mating connector 14” therefore, the second coupling nubbin of said second set could be made such that the second coupling nubbin has a protrusion projection distance that is greater than said protrusion projection distance of said first coupling nubbin of said second set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first coupling nubbin and second coupling nubbin of the second set of the cannula hub such that said first coupling nubbin of said second set has a protrusion projection distance that is greater than the second groove depth and said second coupling nubbin of said second set has a protrusion projection distance that is greater than said protrusion projection distance of said first coupling nubbin of said second set. One of ordinary skill in the art would have been motivated to make this modification, as Wong teaches that the nubbins/deformable protrusions may be any size, size, and be oriented in any direction within the helical cannula pathway/helical groove in order to increase friction when the cannula hub/connector is threaded into the transfer vessel/mating connector (see [0047] of Wong).

With regards to claim 13, Wong discloses (Figs. 1-3 and 5) a cannula hub (see [0030] “The body 12 of the connector 10 may extend from a needle holder” wherein the cannula hub is the unitary structure of the needle holder and the connector 10)  comprising: 
a shaft mount segment (wherein the needle holder is the shaft mount segment)  adapted to mount a shaft thereon (see [0033] “needle holder”); and 
a cannula coupling segment (10) having a tubular configuration (see Fig. 2a which shows a tubular configuration) with a base (16), 
an upper hub end (18) and an outer surface (28); 
a first set of coupling nubbins (right 40a, left 40b in Fig. 2B; see [0031] and [0036-0037]) radially extending from said outer surface (see Figs. 2a-2c), wherein said first set includes a first coupling nubbin (right 40a) and a second coupling nubbin (left 40b) aligned with, but spaced apart from one another along a first helical cannula coupling pathway (32; see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32”) on said outer surface (see Figs. 2a-2c which show the first and second coupling nubbins being aligned but spaced part), wherein said first and second coupling nubbins of said first set are adapted to be received within a cooperative first helical groove (90; see [0033] wherein the first internal thread 84 comprises the first helical groove 90) with a first groove depth (see depth at 90 in Fig. 3) on a transfer vessel (14), 
a second set of coupling nubbins (left 40a, right 40b in Fig. 2B) radially extending from said outer surface (see Figs. 2a-2c), wherein said second set includes a first coupling nubbin (left 40a in Fig. 2B) and a second coupling nubbin (right 40b in Fig. 2B) aligned with, but spaced apart from one another along a second helical cannula coupling pathway (32; see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32” wherein the second external thread 26 defines the second helical cannula coupling pathway 32 and Fig. 2b wherein the second helical coupling pathway starts on the opposite side shown) on said outer surface, wherein said first and second coupling nubbins of said second set are adapted to be received (see Fig. 5) within a cooperative second helical groove (90; see [0033] “the mating connector includes helical threads 84…the body 72 includes two internal threads 84…The internal threads 84 each comprise…define a helical groove 90” wherein the second internal thread 84 is the second helical groove 90) with a second groove depth (see at 90 in Fig. 3; see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section….to increase friction when the connector is threaded into a mating connector 14” therefore the protrusion projection distance of the first coupling nubbin of the second set could be made such that the protrusion projection distance is greater than the second groove depth) on a transfer vessel (14).
Wong does not explicitly show said first coupling nubbin of said first set has a protrusion projection distance that is greater than the first groove depth and said second coupling nubbin of said first set has a protrusion projection distance that is greater than said protrusion projection distance of said first coupling nubbin of said first set and wherein said first coupling nubbin of said second set has a protrusion projection distance that is greater than the second groove depth and said second coupling nubbin of said second set has a protrusion projection distance that is greater than said protrusion projection distance of said first coupling nubbin of said second set.
Nonetheless, Wong further teaches (Figs. 1-3 and 5) said first coupling nubbin (right 40a in Fig. 2B) of said first set (right 40a, left 40b in Fig. 2B) has a protrusion projection distance (see Fig. 2B) that is greater than the first groove depth (see depth at 90 in Fig. 3; see [0033]; and see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section” therefore the protrusion projection distance of the first coupling nubbin of the first set could be greater than the first groove depth) and said second coupling nubbin (left 40b in Fig. 2B) of said first set has a protrusion projection distance (see Fig. 2B) that is greater than said protrusion projection distance of said first coupling nubbin of said first set (see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section” therefore the second coupling nubbin of the first set could have a protrusion projection distance which is greater than the protrusion projection distance of the first coupling nubbin of the first set); and  
wherein said first coupling nubbin (left 40a in Fig. 2B) of said second set (left 40a, right 40b in Fig. 2B) has a protrusion projection distance (see Fig. 2B) that is greater than the second groove depth (see at 90 in Fig. 3 and see [0033] and [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section” therefore the first coupling nubbin of the second set could have a protrusion projection distance that is greater than the second groove depth) and said second coupling nubbin (right 40b) of said second set has a protrusion projection distance (see Fig. 2B) that is greater than said protrusion projection distance of said first coupling nubbin of said second set ([0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section” therefore the second coupling nubbin of the second set could have a protrusion projection distance that is greater than the protrusion projection distance of the first coupling nubbin of the second set). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first and second coupling nubbins of the first set and the first and second coupling nubbins of the second set of the cannula hub of Wong such that said first coupling nubbin of said first set has a protrusion projection distance that is greater than the first groove depth and said second coupling nubbin of said first set has a protrusion projection distance that is greater than said protrusion projection distance of said first coupling nubbin of said first set and wherein said first coupling nubbin of said second set has a protrusion projection distance that is greater than the second groove depth and said second coupling nubbin of said second set has a protrusion projection distance that is greater than said protrusion projection distance of said first coupling nubbin of said second set. One of ordinary skill in the art would have been motivated to make this modification, as Wong teaches that the nubbins/deformable protrusions may be any size, size, and be oriented in any direction within the helical cannula pathway/helical groove in order to increase friction when the cannula hub/connector is threaded into the transfer vessel/mating connector (see [0047] of Wong).
With regards to claim 14, Wong teaches the claimed invention of claim 13, and Wong further teaches the first groove depth (see at 90 in Fig. 3; see [0033] “the mating connector includes helical threads 84…the body 72 includes two internal threads 84…The internal threads 84 each comprise…define a helical groove 90” wherein the first of the two internal threads defines the first groove depth) is equal to the second groove depth (see at 90 in Fig. 3; see [0033] “the mating connector includes helical threads 84…the body 72 includes two internal threads 84…The internal threads 84 each comprise…define a helical groove 90” wherein the second of the two internal threads defines the second groove depth; Fig. 3 shows the first groove depth and the second groove depth to be equal).
However, Wong does not explicitly recite that said protrusion projection distance of said first coupling nubbin of said first set is equal to said protrusion projection distance of said first coupling nubbin of said second set, said protrusion projection distance of said second coupling nubbin of said first set is equal to said protrusion projection distance of said second coupling nubbin of said second set.
Nonetheless, Wong further teaches (Figs. 1-3 and 5) that said protrusion projection distance (see Fig. 2B) of said first coupling nubbin (right 40a in Fig. 2B) of said first set (right 40a, left 40b) is equal to said protrusion projection distance of said first coupling nubbin (left 40a in Fig. 2B) of said second set (left 40a, right 40b) (see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section” therefore the protrusion projection distance of said first coupling nubbin of the first set could be equal to the protrusion projection distance of said first coupling nubbin of the second set), and 
said protrusion projection distance (see Fig. 2B) of said second coupling nubbin (left 40b) of said first set is equal to said protrusion projection distance (see Fig. 2B) of said second coupling nubbin (see right 40b) of said second set (see [0047] “The deformable protrusions 40a, 40b may be present in any number, take any shape, size, and cross-section” therefore the said protrusion projection distance of the second coupling nubbin of the first set could be equal to the protrusion projection distance of the second coupling nubbin of said second set).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first coupling nubbin of the first set, the first coupling nubbin of the second set, the second coupling nubbin of the first set, and the second coupling nubbin of the second set of the cannula hub of Wong such that said protrusion projection distance of said first coupling nubbin of said first set is equal to said protrusion projection distance of said first coupling nubbin of said second set, said protrusion projection distance of said second coupling nubbin of said first set is equal to said protrusion projection distance of said second coupling nubbin of said second set. One of ordinary skill in the art would have been motivated to make this modification, as Wong teaches that the nubbins/deformable protrusions may be any size, size, and be oriented in any direction within the helical cannula pathway/helical groove in order to increase friction when the cannula hub/connector is threaded into the transfer vessel/mating connector (see [0047] of Wong).
With regards to claim 15, Wong teaches the claimed invention of claim 13, and Wong further teaches (Figs. 1-3 and 5) further comprising a first helical coupling alignment guide (26; see [0031] “two external threads” wherein the first of the two external threads is a first helical coupling alignment guide) radially extending from said outer surface (28 and see Figs. 2a-2c) and following said first cannula coupling pathway (32; see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32” wherein the first external thread of the two external threads defines the first cannula coupling pathway 32) around said outer surface and a second helical coupling alignment guide (26; see [0031] “two external threads” wherein the second of the two external threads is a second helical coupling alignment guide) radially extending from said outer surface (see Figs. 2a-2c) and following said second cannula coupling pathway (32; see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32” wherein the second external thread of the two external threads defines the second cannula coupling pathway 32) around said outer surface.
With regards to claim 16, Wong teaches the claimed invention of claim 15, and Wong further teaches (Figs. 1-3 and 5) said first coupling alignment guide (26; see [0031] “two external threads” wherein the first of the two external threads is a first helical coupling alignment guide) has a first start point (see near 28 in Fig. 2B) positioned more proximal (see Figs. 2a-2c) said base (16) along said first cannula coupling pathway (32; see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32” wherein the first external thread of the two external threads defines the first cannula coupling pathway 32) than said first coupling nubbin (right 40a in Fig. 2B) and second coupling nubbin (left 40b in Fig. 2B) of said first set (right 40a, and left 40b in Fig. 2B) and said second coupling alignment guide (26; see [0031] “two external threads” wherein the second of the two external threads is a second helical coupling alignment guide) has a second start point (see Fig. 2B which on the opposed side shown would have a similar second starting point at 28 on the other side) positioned more proximal (see Figs. 2a-2c) said base along said second cannula coupling pathway (32; see [0031] “two external threads 26…The external threads each comprise…together define a helical groove 32” wherein the second external thread of the two external threads defines the second cannula coupling pathway 32) than said first coupling nubbin (see left 40a in Fig. 2B) and second coupling nubbin (see right 40b in Fig. 2B) of said second set (left 40a, right 40b in Fig. 2B).
With regards to claim 18, Wong teaches the claimed invention of claim 16, and Wong further teaches (Figs. 1-3 and 5) said first start point (see near 28 in Fig. 2B) and said second start point (see at 28 but on the opposing side in Fig. 2B that is not shown) are positioned on said outer surface (28) at opposite sides of said base 180° apart from one another (the first and second starting points would be positioned on opposite sides of the base 16 180° apart from one another).

Claim(s) 5 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong as applied to claims 3 and 15 respectively and in further view of Shimazaki et al. (US 2008/0188816 A1; hereinafter referred to as Shimazaki).
With regards to claim 5, Wong teaches the claimed invention of claim 3, however Wong is silent with regards to that said coupling alignment guide has an arc length of about 90.
Nonetheless, Shimazaki teaches said coupling alignment guide (4d in Fig. 3A) has an arc length of about 90° (see Fig. 3A which shows an arc length of about 90°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the coupling alignment guide of Wong with a teaching of Shimazaki such that coupling alignment guide each has an arc length of about 90°. One of ordinary skill in the art would have been motivated to make this modification, as Shimazaki teaches that the dimensions and shape (i.e. height, thicknesses, etc.) of the screw protrusion enhances the attachment strength of the connection (see [0017], [0028], and [0033] of Shimazaki).

With regards to claim 17, Wong teaches the claimed invention of claim 15, however Wong is silent with regards to said first and second coupling alignment guide each has an arc length of about 90°.
Nonetheless, Shimazaki teaches said first and second coupling alignment guide (left and right 4d in Fig. 3A) each has an arc length of about 90° (see Fig. 3A which shows an arc length of about 90°).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the first and second coupling alignment guide of Wong with a teaching of Shimazaki such that the first and second coupling alignment guide each has an arc length of about 90°. One of ordinary skill in the art would have been motivated to make this modification, as Shimazaki teaches that the dimensions and shape (i.e. height, thicknesses, etc.) of the screw protrusion enhances the attachment strength of the connection (see [0017], [0028], and [0033] of Shimazaki).

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wong in view of Christensen et al. (US 2015/0119863 A1; hereinafter referred to as Christensen).
With regards to claim 19, Wong discloses (Figs. 1-3 and 5) a method (see [0011]) for coupling a cannula hub (see [0030] “The body 12 of the connector 10 may extend from a needle holder” wherein the cannula hub is the unitary structure of the needle holder and the connector 10)  with a transfer vessel (14) comprising: 
engaging a start point (see near 28 in Fig. 2B) of a helical coupling alignment guide (26) positioned along a helical cannula coupling pathway (32) on an outer surface (28) of a cannula coupling segment (10) included in a cannula hub (see unitary structure of the needle holder and connector 10) with a start point (see near 74 in Fig. 3) of a cooperative helical groove (90) on a transfer vessel (14), wherein said helical groove has an inside face (see at 90 in Fig. 3) defining a groove depth (see the groove depth at 90 in Fig. 3); 
rotating (see [0011] “rotating the mating connector”) said cannula hub to advance said coupling alignment guide along said helical groove past said start point of said helical groove (see Fig. 5), thereby engaging a coupling nubbin (right 40a in Fig. 2b) aligned with said coupling alignment guide in said cannula coupling pathway with said start point of said helical groove (see Fig. 2a-2c and 5 which show the alignment), 
However, Wong does not explicitly recite that said coupling nubbin is aligned with said coupling alignment guide in said cannula coupling pathway and has a protrusion projection distance greater than said groove depth.
Nonetheless, Wong does teach that the coupling nubbin (40a) may be any shape, size, and cross-section (see [0047]). Therefore, the coupling nubbin may be aligned with the coupling alignment guide (26 and see Figs. 2a-2c) in said cannula coupling pathway (32) and has a protrusion projection distance (shown in Figs. 2a-2c) greater than said groove depth (as the coupling nubbin may be any size it may be greater than said groove depth).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the coupling nubbin of the cannula hub of the method of Wong such that said coupling nubbin is aligned with said coupling alignment guide in said cannula coupling pathway and has a protrusion projection distance greater than said groove depth. One of ordinary skill in the art would have been motivated to make this modification, as Wong teaches as Wong teaches that the nubbins/deformable protrusions may be any size, size, and be oriented in any direction within the helical cannula pathway/helical groove in order to increase friction when the cannula hub/connector is threaded into the transfer vessel/mating connector (see [0047] of Wong).
However, the method of Wong is silent with regards to the method step of:
applying a sufficient rotational force to said cannula hub to score said inside face of said helical groove with said coupling nubbin, thereby increasing said groove depth and enabling said coupling nubbin to advance along said helical groove past said start point of said helical groove.
Nonetheless, Christensen teaches (Figs. 3A-3E) applying a sufficient rotational force to said cannula hub (100) to score (see [0035] “the complementary threads of separate device 26 comprises a compliant material that is temporarily or permanently deformed when the complementary threads of the device 26 contact retention feature 150” wherein the deformation is the score) said inside face (see at 36 in Fig. 3C) with said coupling nubbin (150), thereby increasing said groove depth (see at the groove depth at 36 in Fig. 3C)  and enabling said coupling nubbin to advance along said helical groove past said start point (see near the right annotation of 36 in Fig. 3C) of said helical groove (see Fig. 3D which shows the coupling nubbin 150 advancement past the start point of the helical groove).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the present invention to modify the cannula hub of the method of Wong with a teaching of Christensen such that applying a sufficient rotational force to said cannula hub to score said inside face of said helical groove with said coupling nubbin, thereby increasing said groove depth and enabling said coupling nubbin to advance along said helical groove past said start point of said helical groove. One of ordinary skill in the art would have been motivated to make this modification, as Christensen teaches that this deformation increases the rotational force required (see [0035] of Christensen).
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Jeffrey (US 2019/0275314 A1) see Figs. 6a-10c.
Jantzen (US 6,217,269 B1) see Figs. 1, 3, and 7.
Real (ES28473824 T3) see Fig. 9.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT F ALLEN whose telephone number is (571)272-6232. The examiner can normally be reached Monday-Friday 9:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bhisma Mehta can be reached on (571)272-3383. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROBERT F ALLEN/Examiner, Art Unit 3783                                                                                                                                                                                                        /NILAY J SHAH/Primary Examiner, Art Unit 3783